Citation Nr: 1451438	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than January 22, 2007 for the grant of service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 through August 1980, June 1981 through June 1983, and March 1988 through August 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part, granted service connection for obstructive sleep apnea (OSA), effective July 31, 2008, with a 50 percent initial disability rating.  Although the Veteran does not contest the assigned initial disability rating, he has perfected a timely appeal in which he challenges the effective date.

During the ensuing claims development, the RO issued a December 2011 rating decision in which it granted the earlier effective date of January 22, 2007 for service connection for sleep apnea.  Despite the same, the Veteran maintains his appeal.

Testimony was received from the Veteran during a December 2013 video conference hearing.  A transcript of this testimony is associated with the claims file.

The issue of whether there was clear and unmistakable error in a January 15, 1999 rating decision denying service connection for sleep apnea was raised by the Veteran during his December 2013 hearing.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran's claim for an earlier effective date must be remanded because it is inextricably intertwined with an issue that is not yet ready for appellate review. 

The issue of entitlement to an earlier effective date is inextricably intertwined with the Veteran's assertion of clear and unmistakable error (CUE) in the denial of his claim for service connection in 1999.   If error were found in the earlier decision, the effective date issue might be rendered moot.  It is arguable that the effective date issue and the clear and unmistakable error issue are intertwined to some degree since both are avenues of obtaining an earlier effective date for the grant of service connection.  Under the particular circumstances of this case, the Board believes additional action is necessary at the RO level before the Board may proceed with informed appellate review.   

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action to develop and adjudicate the issue of whether clear and unmistakable error was involved in a January 1999 rating decision that denied service connection for sleep apnea.  

The Veteran and his representative should be furnished notice of the RO's determination on the CUE claim and the need to file a timely notice of disagreement if they wish to initiate an appeal from that determination. 

2.  After completion of the above, the RO should review the file and readjudicate the issue of entitlement to an effective date prior to January 22, 2007 for the award of service connection for sleep apnea.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



